Citation Nr: 1548540	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for right shoulder post-operative dislocation.

2. Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder post-operative dislocation.

3. Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected right shoulder post-operative dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1967 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2015, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Further development of the appeal, to include obtaining an examination, addendum opinions and outstanding records, is required.  As to the left shoulder and the cervical spine, the Veteran contends that compensating for his service-connected right shoulder disability has resulted in his current left shoulder degenerative joint disease and cervical spine degenerative arthritis.  In the February 2014 correspondence, the Veteran reported that he worked for 33 years in the heating and air conditioning field, which required heavy lifting, including lifting electric motors weighing 14 to 24 pounds and compressors weighing 70 pounds as well as installing air ducts under houses for eight to ten hours per day.

In April 2012, a VA examiner opined that the left shoulder disability was less likely than not that proximately due to or the result of his service-connected right shoulder disability.  The examiner essentially reasoned that since there was degenerative joint disease in both shoulders, the cause of that disease was likely due to a predisposition to acromioclavicular join arthritis and repeated post-service trauma over the years which affected both shoulders equally.

In November 2013, another VA examiner opined that the left shoulder disability was not caused by the service-connected right shoulder disability because while such a relationship may occur in the lower extremities due to weight and stress shifting, it does not happen in the upper extremities.  Further, "[t]he proposed logic for the [right shoulder disability] causing the [left shoulder disability] is that the [left shoulder] is used more and works harder.  This is also called exercise which is good for a joint in that it maintains [range of motion] and strength."  The examiner added that a right shoulder disorder cannot physiologically or anatomically cause a neck condition.

In a February 2015 letter, however, Dr. Gonzalez-Velez of the Huntington VA Medical Center, wrote that the Veteran "presents left shoulder pain with severe degenerative changes at the right shoulder joint seen on bilateral shoulder x-rays with degenerative changes at the left glenohumeral joint.  Patient refers overusing left shoulder to compensate for the right shoulder pain which represents a common finding in similar cases of patients suffering from this type of injury."

The Board observes that neither opinion addressed whether the right shoulder disability aggravated the left shoulder or the cervical spine.  Particularly in light of the Veteran's work history and Dr. Gonzalez-Velez's February 2015 statement, the Board finds that such opinions are warranted.

Additionally, at the May 2015 hearing, the Veteran reported that his right shoulder had lost additional range of motion in the last year and a half.  Aside from a single January 2014 VA treatment record, there are no treatment records dated after December 2013.  The most recent right shoulder VA examination took place in November 2013.  To the extent the Veteran's statements evidence a worsening of the right shoulder, a new examination is warranted.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").

In a February 2014 statement, the Veteran reported that in February 2012 he applied for disability benefits from the Social Security Administration.  The documents pertaining to this application have not been associated with the claims folder and the possibility that Social Security Administration records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, the Veteran has indicated that he has received treatment from the VA Medical Center in Huntington, West Virginia.  While most of these records are associated with the claims file, the periods from June 2012 to November 2013 and from December 2013 to the present appear to be missing.

Accordingly, the case is REMANDED for the following action:

1. Request all documents pertaining to any application by the Veteran for Social Security Administration disability benefits, including the medical records considered in deciding the claims.  If a decision has been made, a copy should be obtained, along with records considered.  Obtain any outstanding treatment records associated with the VA Medical Center in Huntington, West Virginia from June 2012 to November 2013 and from December 2013 to the present.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to determine the current severity his service-connected right shoulder disorder.  In accordance with the latest worksheet for rating shoulder disorders, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his right shoulder disorder.  The examiner must also describe all functional impairment, to include a discussion as to any effect the right shoulder disorder has on the Veteran's ability to work.  The examiner must specify in the report that the claims file, consisting of Virtual VA and VBMS records, has been reviewed.  The examiner must provide a fully reasoned and supported rationale for any opinion offered.

3. Thereafter, forward the entire claims file in electronic records to the examiner who prepared the November 2013 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements, with particular attention to Dr. Gonzalez-Velez's February 2015 letter and the Veteran's reported 33-year occupational history in hearing and air conditioning installation.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should provide an opinion as to whether it is at least as likely as not that the service-connected right shoulder disability was caused by or aggravated (permanently made worse) the left shoulder disability or the cervical spine disability.  If so, the examiner should describe the extent of aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






